Citation Nr: 1232786	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  08-39 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder, claimed as a panic disorder, agoraphobia and a generalized social phobia, has been submitted, and if so, whether service connection is warranted for this disability.  

2.  Entitlement to a disability evaluation in excess of 20 percent for service-connected duodenal ulcer disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel
INTRODUCTION

The Veteran had active service from March 1954 to March 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2006 and October 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not suffer from a currently diagnosed psychiatric disability, to include a phobia, that manifested during, or as a result of, active military service, nor does he suffer from such a disability as secondary to his service-connected duodenal ulcer.  

2.  The Veteran's duodenal ulcer is manifested by epigastric discomfort, bloating and indigestion; it is not moderately severe or manifested by anemia and weight loss, or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a psychiatric disorder, to include as secondary to a service-connected duodenal ulcer, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).  

2.  The criteria for establishing entitlement to a disability evaluation in excess of 20 percent for a duodenal ulcer have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Codes 7305 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Letters sent to the Veteran in June 2008 and March 2009 addressed all notice elements listed under 3.159(b)(1) and were sent prior to the initial adjudication of the Veteran's service connection claim.  The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Such notice was provided to the Veteran in a letter dated August 2007.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received multiple VA medical examinations for the disabilities on appeal, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of private medical records have also been incorporated into the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

New and Material Evidence

Relevant Laws and Regulations

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Facts and Analysis

The Veteran was previously denied service connection for a generalized social phobia disorder (noted to be previously claimed as an anxiety reaction) in a May 2006 rating decision.  The Veteran did not appeal this decision in a timely fashion and it became final.  This claim was denied because there was no evidence relating this condition to service or relating it to the Veteran's service-connected duodenal ulcer disease.  Therefore, for the evidence to be new and material in this case, it must address these unestablished facts.  

With that having been said, the Board finds that new and material evidence sufficient to reopen the claim of entitlement to service connection for a psychiatric disorder has been submitted.  According to a January 2012 psychiatric report prepared by a private psychiatrist, the Veteran was suffering from major depressive disorder secondary to his stomach ulcers.  He was also diagnosed with a panic disorder with agoraphobia and rule out posttraumatic stress disorder (PTSD) due to military trauma.  As this opinion directly relates to the reason for why the Veteran's claim was previously denied, it is both new and material and the claim of entitlement to service connection for a psychiatric disorder is reopened.  

Service Connection for a Psychiatric Disability

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as a psychosis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011).  

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2011); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Relevant Facts

The Veteran's service treatment records do not reflect that he suffered any psychiatric symptomatology during military service.  Also, a psychiatric evaluation performed during the Veteran's February 1956 separation examination was deemed to be normal.  

The first post-service evidence of any psychiatric symptomatology is a January 1969 VA outpatient treatment note,.  This record indicates that the Veteran was hospitalized several times in the 1960s for epigastric discomfort.  The physician noted that the Veteran was "quite nervous" about his symptoms.  

A VA treatment note dated November 1973 indicates that the Veteran had diagnoses of anxiety reaction and schizophrenic reaction.  A March 1974 VA treatment record notes that the Veteran had his first episode of gastrointestinal bleeding in 1972.  He was noted to be anxious at this time.  The Veteran was also noted to have marked nervousness and occasional mild epigastric pain upon treatment in July 1973.  

A December 1976 record notes that the Veteran was admitted to the hospital in 1972 with gastric hemorrhage.  Since that time, the Veteran had developed intense anxiety, irritability, inferiority feelings, sadness and a tendency to isolate.  According to the author of this record, a Dr. J.P.R., the Veteran began treatment in his office in November 1976.  It was noted that the Veteran was very worried about his peptic ulcer.  The Veteran was diagnosed with a severe anxiety reaction and a duodenal ulcer.  The actual emotional condition was deemed to be secondary to the duodenal ulcer.  Dr. R also opined that there was a close relationship between the Veteran's anxiety and his gastrointestinal symptoms.  

According to a November 2003 psychiatric progress note, the Veteran had a history of anxiety.  This condition was noted to be stable at this time.  The Veteran was also seen for psychiatric treatment in February 2006.  An Axis I diagnosis of panic disorder with agoraphobia was assigned at this time.  

The Veteran was afforded a VA psychiatric examination in April 2006.  The Veteran reported that he had been afraid of people for a very long time.  He was also verbally aggressive, suspicious of people and nervous when he had to face people.  He endorsed a fear of rejection with social isolation and a reluctance to leave home.  The Veteran reported that when interacting socially, he would develop symptoms of abdominal distress, extreme anxiety, tremors, a tingling sensation, chest pain and a choking sensation.  The examiner diagnosed the Veteran with a generalized social phobia, noting that there was no evidence of any other mental disorder.  The examiner opined that this condition was not caused by or a result of the Veteran's service-connected duodenal ulcer.  The examiner explained that a review of the record revealed no history of psychiatric complaints during military service.  The first complaint of anxiety was in 1973 - some 17 years after discharge from the military.  The Veteran also reported that he developed his phobic symptoms when living in the United States and feeling discriminated upon due to his ethnicity.  

According to a February 2007 VA treatment record, the Veteran was suffering from agoraphobia with panic attacks.  A June 2007 VA treatment record notes a diagnosis of a panic disorder with agoraphobia.  The rationale for these diagnoses was not discussed.  

The record also contains a statement from a private physician with the initials M.M. dated April 2009.  According to this statement, the Veteran suffered from irritable colon, peripheral vascular insufficiency, chronic gastritis, and "maniac" depressive psychosis with social phobia.  It was noted that these conditions had worsened because of the Veteran's psychosis and current stress.  

The Veteran was also afforded a VA psychiatric examination in April 2009.  The Veteran reported that he first experienced anxiety with panic while stationed in Germany in the Army.  The Veteran felt that he had never fully recovered from this.  The examiner diagnosed the Veteran with a panic disorder with agoraphobia by record.  Depressive disorder not otherwise specified was also assigned.  The examiner noted that after interviewing the Veteran for almost two hours, he did not mention any symptoms that could be classified as congruent with a panic disorder or a panic attack.  He mostly reported feelings of frustration and anger due to VA.  The examiner opined that the Veteran's psychiatric disorder was not caused by or a result of his service-connected duodenal ulcer disease.  The examiner explained that there was no diagnostic criteria compatible with a diagnosis of a social phobia.  The examiner noted that a social phobia is a marked and persistent fear of acting in a way that would be humiliating or embarrassing.  The examiner stated that the fact that the Veteran had a business of his own where he worked with other people was contradictory of such a phobia, as these types of phobias typically have their onset in the mid-teens, emerging out of a childhood history of social inhibition.  The Veteran also did not report suffering from panic attacks, and the anxiety he described was not consistent with a panic disorder or agoraphobia.  The examiner also noted a private treatment report from 1976 diagnosis an anxiety reaction in relation to duodenal ulcer disease.  There was no further psychiatric treatment until 1999.  The examiner noted that there was no continuity of treatment or a relationship between the mental disorder diagnosis as a panic disorder with agoraphobia and the Veteran's service-connected gastrointestinal disorder.  While there were symptoms of a depressive disorder, this was considered to be unrelated etiologically to the Veteran's service-connected duodenal ulcer disease.  

The Veteran was seen in May 2011 with complaints that he sometimes forgot things.  He also reported significant irritability, anxiety and crying spells.  The examining psychologist concluded that the Veteran appeared to be experiencing cognitive difficulties.  However, the etiology of this was not clear, and the Veteran was referred for a neuropsychological evaluation.  A magnetic resonance image (MRI) of the head was performed in July 2011, revealed surgical changes of bifrontal craniotomy with underlying right frontal encephalomalacia, mild chronic small vessel disease, and an asymmetric decreased size of the left supraclinoid internal carotid artery flow-void.  According to a November 2011 neuropsychological evaluation note, the Veteran was suffering from major depressive disorder related to medical illness, a panic disorder with agoraphobia (by history) and bipolar disorder (by history).  

According to a private treatment record dated January 2012, the Veteran had been treated by the office of M.M.S. since August 2011 for an emotional condition.  It was noted that the Veteran reported developing an emotional condition during his military service.  Specifically, the Veteran asserted that his condition began on a Good Friday when he was not given permission to attend church.  The Veteran reported that he remembered wishing the individual that denied him attendance were dead, only to learn that he later died that same day due to a grenade accident.  The Veteran indicated that he then started to blame himself for this death and experienced feelings of guilt.  He also reported working with another soldier who killed himself with a gunshot to the head.  Finally, the Veteran reported frequent diarrhea with fecal incontinence that prevented him from going out.  The Veteran was diagnosed with major depressive disorder secondary to his stomach ulcers, a panic disorder with agoraphobia and rule-out PTSD.  

The Veteran was afforded a VA psychiatric examination in February 2012.  The examiner concluded that the Veteran suffered from an Axis I diagnosis of depressive disorder.  The examiner opined that this condition was less likely than not proximately due to or the result of the Veteran's service-connected ulcer condition.  The examiner noted that the Veteran reported suffering from a panic disorder due to fecal incontinence that interfered with his daily activities.  While the Veteran related this condition to his service-connected ulcer, the examiner explained that a June 2011 gastroenterologist suggested a different etiology - namely, a neurological condition.  The examiner further opined that there was no evidence of any type of phobia upon examination, and that the Veteran himself thought his phobia was just his feeling of being ashamed due to fecal accidents.  The examiner elaborated that the Veteran did not meet the criteria for a generalized social phobia, a phobia disorder, or a panic disorder with or without agoraphobia.  

Analysis

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a psychiatric disorder, to include as secondary to his service-connected duodenal ulcer.  Initially, the Board notes that there is no evidence of psychiatric symptomatology during active military service and a psychiatric evaluation performed at the time of separation was deemed to be normal.  In fact, the first evidence of record of psychiatric symptomatology is from January 1969 - some 13 years after the Veteran's separation from active duty.  At this time, the Veteran related his symptomatology to a duodenal ulcer.  He did not allege that his symptoms manifested during his military service.  Subsequent treatment records through 2012 continue to relate the Veteran's symptomatology to gastrointestinal symptomatology and not to military service.  

The only exception is a January 2012 private treatment record in which the Veteran reported that he first developed an emotional condition during military service.  While the Board has considered this assertion, it does not find it to be credible.  Records from the 1960s and 1970s indicate that the Veteran related his symptomatology to gastrointestinal issues.  He made no mention of in-service symptomatology or symptoms having existed for more than a decade.  The Board finds the Veteran's assertions made within 10 to 20 years of his separation from active duty to be more reliable than his recollections offered more than half a century after separation.  Furthermore, the Veteran made no mention of in-service symptomatology during treatment in May 2011 and during his February 2012 VA examination, and instead related his symptoms to his medical conditions.  As such, the single assertion of in-service symptomatology is not deemed to be credible.  The preponderance of the evidence of record demonstrates that a psychiatric disorder did not manifest during, or as a result of, active military service.  

Likewise, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from a psychiatric disorder that is secondary to his service-connected duodenal ulcer.  According to the April 2006 VA examiner, the Veteran was suffering from a generalized social phobia that was not caused by or a result of his service-connected duodenal ulcer.  The examiner explained that there was no evidence of psychiatric symptomatology during military service, and, that the Veteran himself reported that he first developed his phobic symptoms when living in the United States and feeling discriminated against due to his ethnicity.  The April 2009 VA examiner concluded that the Veteran was suffering from depressive disorder not otherwise specified that was not caused by or a result of his service-connected duodenal ulcer disease.  The examiner explained that while a 1976 record did note a diagnosis of an anxiety disorder due to duodenal ulcer disease, the record contained no further evidence of treatment until 1999.  The examiner concluded that this demonstrated a lack of continuity of treatment or a relationship between the mental disorder diagnosed as a panic disorder with agoraphobia and his current gastrointestinal disorder.  The examiner further noted that while the Veteran was noted to have a diagnosis of a panic disorder with agoraphobia by history, a current interview revealed that the Veteran did not meet any of the diagnostic criteria for a diagnosis of a phobia.  Finally, the February 2012 VA examiner concluded that the Veteran suffered from depressive disorder that was less likely than not the result of his service-connected duodenal ulcer condition.  The examiner explained that while the Veteran related his symptoms of panic and anxiety to his fecal incontinence, the medical evidence of record related this condition to a neurological condition and not to his service-connected duodenal ulcer disease.  Furthermore, the examiner agreed that there was no evidence of any actual phobia upon examination, as the Veteran himself described his "phobia" as merely being ashamed due to fecal accidents.  

The Board recognizes that the Veteran was noted to have nervousness related to his epigastric discomfort upon treatment in January 1969, and, that the Veteran was diagnosed with an emotional condition secondary to a duodenal ulcer in December 1976.  However, the preponderance of the evidence of record demonstrates that the Veteran has not suffered from a psychiatric disorder related to his service-connected duodenal ulcer since his claim was received in August 2008.  Rather, the Veteran has related his symptomatology to his fecal incontinence and embarrassment due to this condition.  As already explained, and as will be explained in greater detail in the subsequent section, the Veteran's fecal incontinence is not secondary to his service-connected duodenal ulcer, but rather, to a neurogenic disease.  There must be a current diagnosis of a disorder for service connection to be granted.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  The mere fact that the Veteran was diagnosed with a psychiatric condition in the past related to his duodenal ulcer does not demonstrate that service connection is warranted, as the preponderance of the evidence demonstrates that no such condition has existed since the Veteran filed his claim.  

The Board notes that the January 2012 private psychiatrist did assign a diagnosis of major depressive disorder secondary to stomach ulcers.  However, the January 2012 report reflects that the Veteran complained of problems with frequent diarrhea and fecal incontinence.  These symptoms have not been related to the Veteran's service-connected duodenal ulcer, but rather, to a neurological disorder.  The record does not reflect that the January 2012 psychiatrist has the requisite training or expertise to relate these symptoms to a duodenal ulcer.  

A November 2011 record also related the Veteran's depressive disorder to a medical illness.  However, the record does not specify which medical disorder it is being related to.  According to a March 2010 VA gastrointestinal examination, the Veteran had very little symptomatology associated with his service-connected duodenal ulcer disease.  In fact, the examiner opined that it had no effect on the Veteran's activities of daily living.  Rather, as noted by the February 2012 VA psychiatric examiner, the Veteran's depression was due to nonservice-connected fecal incontinence.  Therefore, the November 2011 record cannot reasonably be interpreted to be referring to the Veteran's duodenal ulcer.  

Finally, the Board recognizes that a January 2012 private treatment record noted a diagnosis of rule out PTSD, and that the Veteran reported developing an emotional condition during military service after an individual died in a grenade accident and after another soldier died from a self-inflicted gunshot wound.  Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  In the present case, the Veteran has not been given a diagnosis of PTSD that conforms with the DSM-IV.  Rather, the January 2012 psychiatrist simply found that, based on the Veteran's reports of in-service symptomatology, this is something that should be ruled out.  The Veteran was subsequently afforded a psychiatric examination in February 2012, and no finding of PTSD was made at this time.  As such, the preponderance of the evidence of record demonstrates that the Veteran does not have a current diagnosis of PTSD.  

In summary, the preponderance of the evidence of record demonstrates that the Veteran has not been diagnosed with a psychiatric disability related to his military service, or, related to his service-connected duodenal ulcer disease at any time since filing his claim for benefits.  Rather, the Veteran has been found to suffer from varying psychiatric conditions, such as depressive disorder, secondary to his nonservice-connected fecal incontinence.  The Veteran himself has confirmed that his feelings of anxiety and fear revolve around his concerns due to fecal incontinence.  As such, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to service connection for a psychiatric disorder, to include as directly related to military service or as secondary to a service-connected disability.  

The Board recognizes that the Veteran believes he is entitled to service connection for a phobia disorder or a psychiatric disorder as secondary to his service-connected duodenal ulcer disease.  However, in support of this assertion, the Veteran argued in an April 2009 statement that he cannot function in public because he always has to have a toilet nearby and that this resulted in anxiety.  The Board is not disputing the difficulties the Veteran must face over this disability.  However, as discussed by the February 2012 VA examiner (and as outlined in greater detail in the following section), the Veteran's fecal incontinence is not a result of his service-connected duodenal ulcer disease, but rather, due to a neurologic condition.  The Veteran is not service-connected for a neurologic condition, and as such, any disorder stemming from this condition is not entitled to service connection.  

The Veteran made a similar assertion during a VA hearing in March 1974.  The Veteran reported that he believed he suffered from a nervous condition as a result of an internal hemorrhage he suffered due to his service-connected ulcer condition.  As already discussed, while this may have been the case in 1974, the evidence of record fails to relate any psychiatric symptomatology to the Veteran's duodenal ulcer disease at any time since filing his claim.  Rather, the Veteran's symptoms have been related to fecal incontinence - a disability for which service connection has not been established.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a psychiatric disorder, to include as secondary to a service-connected duodenal ulcer, must be denied.

Increased Evaluation for Duodenal Ulcer Disease

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2011).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  



Facts and Analysis

For historical purposes, the Veteran was originally granted service connection for a duodenal ulcer in a July 1956 rating decision.  A 20 percent disability evaluation was assigned under Diagnostic Code 7305, effective as of April 24, 1956.  A 10 percent evaluation was assigned as of March 2, 1956.  Compensation payments were discontinued in 1957 due to the unknown whereabouts of the Veteran and his failure to attend a VA examination, but payments resumed in a January 1964 rating decision.  A 10 percent disability evaluation was assigned, effective as of November 18, 1963.  In November 2010, the Veteran submitted a claim seeking a higher disability evaluation for his duodenal ulcer.  In a May 2006 rating decision, the Veteran's disability evaluation was increased to 20 percent under Diagnostic Code 7305, effective as of November 10, 2005.  

The Veteran did not appeal the above decision, and in August 2007, an additional claim for a higher disability evaluation was received by VA.  This claim was denied in an October 2007 rating decision.  A timely notice of disagreement was received from the Veteran in May 2008, but the 20 percent disability evaluation was continued in a December 2008 statement of the case.  The Veteran appealed this decision to the Board in December 2008.  

The Veteran underwent an upper GI series in November 2007.  This revealed a hiatal hernia and rule out erosive gastritis.  In February 2008, the Veteran underwent a screening colonoscopy.  This revealed rule out adenomatous polyps and spastic colon.  

The Veteran was afforded a gastrointestinal examination in September 2007.  It was noted that the Veteran had suffered from peptic ulcer disease since 1995.  The Veteran reported epigastric pain after meals.  There was also esophageal reflux without vomiting.  The Veteran also described a long-standing problem of diarrhea and having the urge to defecate shortly after meals.  He reported that this is sometimes so urgent that he will stain his underwear.  As a result, he avoids going out of the house because of fear of defecation in a public place.  The Veteran denied weight loss or dysphagia, as well as melena or hematemesis.  The examiner noted a history of surgery in April 2006 for duodenal ulcer pain.  There were no periods of incapacitation related to this condition, however.  There was also no anemia.  The Veteran was diagnosed with peptic ulcer disease with clinical gastritis.  There was no evidence of acute duodenal ulcer.  It was noted that the Veteran restricted his outgoing activities due to a problem with diarrhea bouts after meals.  

According to a private treatment record dated April 2009 and signed by a private physician with the initials M.M., the Veteran suffered from an irritable colon, peripheral vascular insufficiency, chronic gastritis, and maniac-depressive psychosis with social phobia.  Dr. M opined that these conditions were worsened because of the Veteran's current psychosis and stress.  

The Veteran was afforded a VA gastrointestinal examination in March 2010.  The Veteran was noted to be suffering from duodenal ulcer disease.  The Veteran reported bloating after meals with a burning sensation in the epigastric region.  A 2007 endoscopy revealed a hiatal hernia.  The examiner noted that the Veteran had no periods of incapacitation due to his disorder and that he did not have episodes of abdominal colic, nausea, vomiting or abdominal distention.  The Veteran did experience a gnawing or burning pain several times per week.  There was also no history of hematemesis or melena, but the Veteran endorsed nausea less than weekly and diarrhea on a weekly basis.  There was no evidence of weight loss or malnutrition.  The examiner diagnosed the Veteran with a hiatal hernia and chemical/reactive gastropathy, with no duodenal ulcer described on endoscopic study.  The examiner concluded that this condition had no effects on the Veteran's usual daily activities and that it did not impact his employability as he retired in 2000 due to age and/or eligibility.  

According to a September 2011 treatment record, the Veteran's fecal incontinence was more suggestive of a neurogenic disease.  The physician explained that the Veteran had a risk factor that was spinal cord intervention due to CSF infiltration that eventually required cranial surgery.  Since the surgery, he had been suffering from fecal incontinence.  

The Veteran was most recently afforded a VA examination in March 2012.  It was noted that the Veteran was suffering from a duodenal ulcer.  This condition was not associated with recurring episodes of severe symptoms, abdominal pain, anemia, weight loss, nausea, vomiting, hematemesis or melena.  This condition was also not associated with any incapacitating episodes.  There was no associated scarring, but an upper endoscopy from December 2007 revealed erosive antral gastritis.  The examiner concluded that this condition did not impact the Veteran's ability to work.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a disability evaluation in excess of 20 percent for his service-connected duodenal ulcer.  The Veteran's duodenal ulcer disease is presently rated under Diagnostic Code 7305.  Under this code, a 40 percent disability evaluation is warranted for a moderately severe duodenal ulcer that is less than severe but with impairment of health manifested by anemia and weight loss, or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year; and a 60 percent disability evaluation is warranted for a severe duodenal ulcer with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114.  

According to the September 2007 VA examination report, the Veteran did not suffer from anemia or weight loss.  There were also no incapacitating episodes associated with this condition.  The March 2010 VA examiner also noted no periods of incapacitation and no anemia or weight loss.  In fact, the examiner noted that this condition had no effects on the Veteran's usual daily activities.  Finally, the March 2012 VA examiner concluded that the Veteran's duodenal ulcer disease was not associated with severe symptoms, anemia, weight loss or incapacitating episodes.  Therefore, the preponderance of the evidence of record demonstrates that the Veteran has not met the criteria for the next-higher disability evaluation of 40 percent at any time during the pendency of her claim.  

The Board recognizes that the Veteran believes he is entitled to a higher disability evaluation due to his fecal incontinence.  However, as noted by the September 2011 VA physician, the Veteran's fecal incontinence was more suggestive of a neurogenic disease following cerebrospinal fluid infiltration and subsequent cranial surgery.  There is no credible evidence of record suggesting that the Veteran's fecal incontinence is related to his service-connected duodenal ulcer.  

The Board notes that the September 2007 VA examiner included the Veteran's bouts with diarrhea in the discussion of his duodenal ulcer disease.  However, the examiner did not actually make any formal finding of an association between the Veteran's duodenal ulcer (which was not evident upon further study) and his fecal incontinence.  Rather, the examiner was simply discussing the symptoms reported by the Veteran.  The September 2011 physician, however, specifically explained that the symptomatology experienced by the Veteran was more likely related to a neurogenic disease due to prior procedures involving the spine and the cranium.  Therefore, the Veteran's fecal incontinence does not demonstrate that he is entitled to a higher disability evaluation for an unrelated duodenal ulcer.  

The rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Court has clarified the steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected duodenal ulcer disease include occasional epigastric discomfort and bloating.  However, such impairment is contemplated by the rating criteria.  See 38 C.F.R. § 4.114, Diagnostic Code 7305.  This code allows for a higher disability evaluation upon a showing of worsening symptomatology.  Therefore, the rating criteria reasonably describe the disability.  The evidence also does not suggest that the Veteran's disability has resulted in marked interference with employment above and beyond that considered by the assigned disability evaluation.  According to the March 2012 VA examiner, this condition did not impact the Veteran's ability to work.  Therefore, referral for consideration of an extraschedular rating is not warranted.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether a staged rating is appropriate.  However, as outlined above, the Veteran's symptomatology has not warranted a disability evaluation in excess of 20 percent at any time during the pendency of this claim.  As such, staged ratings are not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a disability evaluation in excess of 20 percent for a duodenal ulcer must be denied.


ORDER

Service connection for a psychiatric disorder is denied.

The claim of entitlement to a disability evaluation in excess of 20 percent for a duodenal ulcer is denied.  

____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


